Ogden, J.
The indictment in this case was framed under Article 2076, Paschal’s Digest, and charges that the defendant “unlawfully and wickedly did sell spirituous, vinous, and other intoxicating liquors in quantities of a quart, and did permit the same to be drank at. the establishment where sold.” We think the indictment is sufficiently definite and specific to charge an offense under the statute.
We are also of the opinion that the article of the; statute under which the indictment was drawn is unrepealed, and in full force; and that the court erred in. sustaining the motion to quash. The judgment is therefore reversed and the case remanded for trial.
Reversed and remanded,